Citation Nr: 1429289	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  09-46 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to an initial compensable rating for recurrent pruritis with hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Specifically, the July 2009 rating decision denied service connection for bilateral hearing loss.  The June 2010 rating decision granted the Veteran service connection for recurrent pruritis with hemorrhoids and assigned a noncompensable evaluation effective August 19, 2009.

In a June 2013 decision, the Board, in part, denied the Veteran's claim for an increased initial rating for recurrent pruritis with hemorrhoids.  The claims for service connection for right and left ear hearing were remanded for additional development.  The Veteran subsequently appealed the June 2013 decision to the Court of Appeals for Veterans Claims (Court).  In a January 2014 Joint Motion for Remand (JMR) and Order, the Court vacated the Board's June 2013 decision as to the claim for an increased rating for recurrent pruritis with hemorrhoids, and remanded the claim to the Board for further adjudication.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  


FINDINGS OF FACT

1.  Right ear hearing loss was not present in service, manifested within one year of the Veteran's discharge from service, or shown to be causally or etiologically related to any disease, injury, or incident in service.

2. The Veteran's left ear hearing loss pre-existed service, increased in severity during service; as there is no clear and convincing evidence that the increase was due to the natural progression of the disorder, left hear hearing loss is presumed to have been aggravated therein.

3.  The Veteran's recurrent pruritis with hemorrhoids more nearly approximates mild or moderate hemorrhoids; throughout the appeal period, the Veteran's disability has not been manifested by large or thrombotic hemorrhoids that are irreducible, with excessive redundant tissue, or evidencing frequent recurrences or by persistent bleeding with secondary anemia or fissures.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2013);  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  Service connection for left ear hearing loss is established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2013).

3.  The criteria for an initial compensable evaluation for recurrent pruritis with hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.10, 4.20, 4.114 including Diagnostic Codes 7336 and 7337 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified, in part, at 38 U.S.C.A. 
§ 5103, was signed into law on November 9, 2000.  Implementing regulations were created and are codified as amended at 38 C.F.R. § 3.159  (2013).  VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (2013).  The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to left ear hearing loss, the Board is granting service connection for this disorder.  Thus, any deficiency as to notice or assistance is moot.

With regard to the issues of service connection for right ear hearing loss and an increased rating for pruritis with hemorrhoids, the RO sent the Veteran correspondence in February 2009 and December 2009 letters that complied with the above notice requirements.  These letters indicated the types of information and evidence necessary to substantiate the claims, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The letters also informed the Veteran of the criteria pertaining to disability rating and effective date elements of his claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra. 

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims at this time.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes the Veteran's service treatment records, private treatment reports, VA examinations, and statements from the Veteran and his representative. 

The Veteran was afforded VA examinations for his claims of entitlement to service connection for hearing loss in October 2009, November 2009, October 2010, and February 2014.  The Board finds that these VA examinations were a thorough and contemporaneous examination of the Veteran that took into account records of service treatment records, contentions by the Veteran, reports of examination upon entrance and separation, and records of post-service examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Veteran was afforded VA examinations in June 2010 and April 2012 for his service-connected recurrent pruritis with hemorrhoids; the Board finds that these examinations are adequate because the medical findings are stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994). 

With regard to the right ear hearing loss issue, the issue was previously remanded by the Board in June 2013 for an addendum medical opinion.  Such opinion was thereafter obtained in February 2014.  Upon reviewing this opinion, and the other action directed on remand, the Board is satisfied that there has been substantial compliance with the remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a remand confers upon the appellant the right to substantial, but not strict, compliance with that order). Thus, there is no Stegall violation in this case, and the Board may proceed to adjudicate the claim for right ear hearing loss without prejudice to the Veteran.

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, and made reasonable efforts to obtain, all evidence that might be relevant to the issues herein decided, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2013).



II. Analysis

      A. Service Connection for Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing entitlement to service connection for a disability on a direct basis generally requires evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The U.S. Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for bilateral hearing loss, which he attributes to his military service.  Specifically, during an October 2009 VA audiology examination the Veteran reported that his hearing loss began in 1969 when he was struck in the head by a swinging block that was on the end of a cable, which caused him to lose consciousness and required hospitalization.  He stated that his hearing loss occurred gradually after this event.   He also reported that his MOS (military occupational specialty) was as a Missile Crewman and that he worked in an artillery unit around a very loud generator with use of hearing protection at all times.  

The Veteran's service treatment records show hearing loss at 4000 Hz in the left ear but no hearing loss in the right ear.  Significantly, an audiology examination report conducted during his enlistment in September 1968 reveals the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
5
0
0
10
Left Ear
5
0
0
5
55

Notably, the September 1968 enlistment examination expressly states that the Veteran had defective hearing in the left ear.  

An audiology examination report at separation dated in February 1971 revealed the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
0
0
0

15
Left Ear
0
0
0

45

Significantly, the February 1971 separation examination noted that the audiology findings were expressed in American Standards Association (ASA) units.  Generally, service department audiometric readings prior to October 31, 1967 must be converted from ASA units to International Standard Organization (ISO) units.  While the February 1971 separation examination is dated after October 31, 1967, because the examination report notes that such findings were in ASA units, such units should be converted to ISO units.  Based on such conversion, the Veteran's audiology examination at the time of his service separation in February 1971 reveals the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
10
10

20
Left Ear
15
10
10

50

The Veteran filed a claim for service connection for bilateral hearing loss and tinnitus in January 2009.  In connection with this claim the Veteran was afforded a VA audiology examination in October 2009.  

The October 2009 VA examiner reviewed the claims file and noted the September 1968 and February 1971 in-service audiometric findings.  The examiner noted that comparing the enlistment and separation audiometric findings showed no significant threshold shifts at any frequencies that were tested.  The examiner noted that the Veteran had a pre-existing hearing loss in the left ear at 4000 Hz which did not undergo any increase while on active duty.  The examiner also noted private treatment records dated from September 2007 to February 2009 which indicate that the Veteran's gross hearing was within normal limits at each of his yearly entries.   On audiology testing it was noted that the Veteran did not present behaviorally consistent rest results during the evaluation and would have to be rescheduled for further testing at a later date.  

Thus, the Veteran was afforded a second VA audiology examination in November 2009.  The November 2009 VA examiner noted the previous attempt for audiometric findings in October 2009 and, again, found that the Veteran demonstrated inconsistent test results.  The audiometric testing results were inconsistent from those obtained in October 2009 and with other results also obtained in November 2009.  The examiner wrote that the Veteran was not able or willing to provide consistent test results and, because consistent test results could not be obtained, no further opinion could be rendered regarding the Veteran's claim.  It was recommended that the Veteran not return for further testing for the claim.  

The Veteran was afforded a third VA audiology examination in October 2010.  At this time, consistent audiometric testing was accomplished and revealed the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
40
40
45
80
90
Left Ear
40
35
50
85
95

Puretone Threshold Average
Right Ear
63.8
Left Ear
66.3

Speech discrimination
Right Ear
60%
Left Ear
52%

Notably, this report shows bilateral hearing loss pursuant to 38 C.F.R. § 3.385. Therefore, as the Veteran has a current diagnosis of bilateral hearing loss, the remaining inquiry is whether it is related to his in-service noise exposure.

The October 2010 VA examiner reviewed the claims file and noted the September 1968 and February 1971 in-service audiometric findings.  The examiner also noted that comparing the enlistment and separation audiometric findings showed no significant threshold shifts at any frequencies that were tested.  The examiner opined that the Veteran had a pre-existing hearing loss in the left ear at 4000 Hz which did not undergo any increase while on active duty.  The examiner opined that the Veteran's audiometric findings demonstrated bilateral sensorineuaral hearing loss, possibly consistent with noise exposure.  However, due to the normal audiometric data at the right ear and stable hearing evidence at the left ear prior to discharge from the military, the examiner opined that it was less likely as not that the hearing loss was the result of the Veteran's military duty.  

In July 2012 a VA addendum opinion, the October 2010 VA examiner also explained that due to the lack of threshold shift at either ear during his military service, it was less likely as not that the pre-existing hearing loss in the left ear was aggravated by the Veteran's military service. 

In the June 2013 remand, the Board noted that neither the October 2010 nor the July 2012 VA opinions contemplated the separation examination results after they were converted to ISO units.  As such, the case was remanded for an addendum opinion to discuss the significance, if any, of converting the February 1971 audiometric findings from ASA units to ISO units.  

Pursuant to the June 2013 Board remand the Veteran was afforded a new VA audiology examination in February 2014.  Audiological testing at that time revealed the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
40
40
45
75
85
Left Ear
35
40
45
80
95

Puretone Threshold Average
Right Ear
61
Left Ear
65

Speech discrimination
Right Ear
60%
Left Ear
72%

With regard to the right ear, the February 2014 VA examiner reviewed the claims file and noted that there was a permanent positive threshold shift (worse than reference threshold) greater than normal measurement variability at any frequency between 500 and 6000 Hz for the right ear.  However, the examiner opined that it was less likely as not that the Veteran's right ear hearing loss was caused by or a result of an event in military service.  Specifically, the examiner noted that a review of the claims file and service treatment records revealed the Veteran to have normal hearing sensitivity at both the enlistment and separation examinations with no significant threshold shifts.  Based on this objective evidence along with the IOM (Institute of Medicine) study cited below which indicates that delayed-onset hearing loss due to noise exposure is unlikely, the Veteran's current hearing loss was deemed less likely as not (less than 50/50 probability) caused by or a result of military noise exposure.

Per the IOM in 2006 "there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure... [however] based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."

The examiner also addressed the ISO/ASA conversion and wrote that it was not documented whether the Veteran's enlistment examination used ASA units.  However, taking into account both converted and non-converted thresholds, there was not a significant threshold shift at any tested frequency.  If the entrance examination used ASA units and both examinations were converted to ISO units, there would not be a significant threshold shift.  Also, if the entrance examination used ISO units and the separation examination were converted to ISO units, there would not be a significant threshold shift.

With regard to the left ear, the February 2014 VA examiner reviewed the claims file and noted that there was a permanent positive threshold shift (worse than reference threshold) greater than normal measurement variability at any frequency between 500 and 6000 Hz for the left ear.  However, the examiner opined that it was less likely as not that the Veteran's left ear hearing loss was caused by or a result of an event in military service.  Specifically, the examiner noted that a review of the claims file and service treatment records revealed the Veteran to have normal hearing sensitivity at both the enlistment and separation examinations with no significant threshold shifts.  Based on this objective evidence along with the IOM study cited above which indicates that delayed onset hearing loss due to noise exposure is unlikely, the Veteran's current hearing loss was deemed less likely as not (less than 50/50 probability) caused by or a result of military noise exposure.

The examiner also addressed the ISO/ASA conversion and wrote that it was not documented whether the Veteran's enlistment examination used ASA units.  However, taking into account both converted and non-converted thresholds, there was not a significant threshold shift at any tested frequency.  If the entrance examination used ASA units and both examinations were converted to ISO units, there would not be a significant threshold shift.  Also, if the entrance examination used ISO units and the separation examination were converted to ISO units, there would not be a significant threshold shift.

With regard to the left ear, the examiner wrote that the left ear hearing loss existed prior to service but that the pre-existing left ear hearing loss was not aggravated beyond normal progression during military service.  Specifically, it was noted that the Veteran's entrance examination in September 1968 indicated a moderate hearing loss at 4000 Hz in the left ear.  The February 1971 separation examination also indicated a moderate hearing loss at 4000 Hz in the left ear.  There were no significant threshold shifts using either ASA or ISO thresholds.  

1. Right Ear Hearing Loss
                                                                                                         
In this case, the Board finds that the evidence does not support an award of service connection for right ear hearing loss.  Here, as a diagnosis of hearing loss was not shown until many years after separation from service and his separation audiogram did not reflect hearing loss in the right ear, the Veteran is precluded from a finding of presumptive service connection since his right ear hearing loss did not manifest to a compensable degree within one year of service discharge.  

Additionally, while the Veteran has alleged that he has been experiencing right ear hearing loss since his time in service, the Board finds such allegations of a continuity of right ear hearing loss symptomatology since service to be not credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Veteran's statements regarding a continuity of right ear hearing loss symptomatology are not credible as they are inconsistent with the other evidence of record, to include official service records, and were made under circumstances indicating bias or interest.  Specifically, the Veteran's service treatment records reflect that, at the time of his discharge, he did not have hearing loss in the right ear as demonstrated by his February 1971 audiogram.  Additionally, the Board notes that private treatment records show that the Veteran's hearing was within normal limits on annual examinations from September 2007 through February 2009, and the Veteran did not submit a claim for service connection until January 2009.  As such, the Veteran's lay assertions of a continuity of right ear hearing loss symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.  Consequently, based on the foregoing evidence, the Board finds that the Veteran's statements regarding a continuity of right ear hearing loss symptomatology to be not credible.  Therefore, service connection for right ear hearing loss on a presumptive basis, to include based on continuity of symptomatology, is not warranted. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Direct service connection has also not been demonstrated.  In so finding, the Board accords the February 2014 VA examiner's opinion to be of high probative value.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).   The February 2014 VA examiner considered the Veteran's history of in-service and post-service noise exposure as well as his lay reports regarding hearing loss, reviewed the claims file including the service treatment records, and concluded that it was not likely that the Veteran's right ear hearing loss was caused by or the result of his military service.  Importantly, the examiner also considered ISO-converted results of the Veteran's separation audiogram.  

The examiner reasoned that there were no significant threshold shifts in the Veteran's right ear hearing acuity during service, even considering the ISO-conversion, and that medical research shows that hearing loss due to noise does not progress once the exposure to noise is discontinued.  This opinion is found to carry significant weight, as it was based on a comprehensive review of the lay and clinical evidence on file dated from the Veteran's period of service forward; and was supported by clinical evidence pertaining to the specific case as well as medical expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, Board finds no adequate basis to reject this competent medical opinion based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided any competent medical evidence to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995). 

In its analysis, the Board has considered the Veteran's statements that his exposure to loud noise from working in an artillery unit around a very loud generator with use of hearing protection at all times in service caused his right ear hearing loss.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran is competent to report the right ear hearing loss symptoms he has experienced, when those symptoms began, and that he was exposed to loud noise while in service.  This is because these things require only personal knowledge, as they come to him through his senses.  See Layno, 6 Vet. App. at 470.  However, though the Veteran is competent to report the onset of his right ear hearing loss symptoms, as such is experienced through his senses, he is not competent to report on changes in audiometric thresholds as evidenced by audiometric testing.  He has not demonstrated that he is an expert in administering or interpreting audiological evaluations and is a layperson in this regard.  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer). 

Interpreting audiometric changes requires expertise and is outside of the realm of knowledge of a layperson using his senses.  Rather, it involves complexities that require expertise.  Therefore, the Veteran is not competent to offer an opinion regarding whether his current right ear hearing loss is related to military service. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Thus, the Board concludes that service connection for right ear hearing loss is not warranted.  Although the Veteran has a current diagnosis of right ear hearing loss that meets VA's definition of a hearing loss disability and was exposed to noise during service, the weight of the evidence is against a finding of a nexus between his current right ear hearing loss and service.  As discussed above, the most probative evidence of record addressing the etiology and onset of the Veteran's hearing loss weighs against service incurrence.  

In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for right ear hearing loss.  As such, that doctrine is not applicable in the instant appeal, and the Veteran's claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

      2. Left Ear Hearing Loss

In this case, the Veteran's September 1968 enlistment examination shows that the Veteran had defective hearing in the left ear prior to service at 4000 Hz.  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).   Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such war service, unless there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the condition. 

Therefore, the first pertinent inquiry that must be addressed with respect to this claim is whether the Veteran entered service with a pre-existing left ear hearing loss defect or disorder.  38 U.S.C.A. § 1111.  The Board finds that he did because the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley, 5 Vet. App. at 157 (1993).  Therefore, the September 1968 entrance audiogram showed some degree of hearing loss at 4000 Hertz in the left ear, and defective hearing was noted.  Accordingly, the Board concludes that preexisting left ear hearing loss was noted at entrance to service in September 1968, and the remaining questions are (1) whether the pre-existing hearing loss underwent an increase in severity in service and, if so, (2) whether there is clear and unmistakable evidence that increase in severity is due to the natural progress of the condition.

In this case, the evidence does indeed show an increase in severity in service.  The February 2014 VA examiner opined that there was a permanent positive threshold shift (worse than reference threshold) greater than normal measurement variability at any frequency between 500 and 6000 Hz for the left ear.  The increase in severity of the left ear hearing loss creates a presumption of aggravation of the preexisting hearing loss during service, and the burden of proof shifts to the government to show that the increase in severity from September 1968 to February 1971was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disorder underwent an increase in severity during the military service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the disorder.

The Board notes that VA audiology examinations and/or opinions were obtained in October 2010, July 2012, and February 2014.  These examinations show diagnoses of left ear hearing loss and also show that the left ear hearing loss pre-existed service.  However, as above, the October 2010 and July 2012 opinions were deficient in that they did not contemplate the separation examination results after they were converted to ISO units.  Furthermore, while the February 2014 VA examiner opined that the pre-existing left ear hearing loss was not aggravated beyond normal progression during military service, the examiner did not opine whether there was "clear and unmistakable evidence" that the increase in disability is due to the natural progress of the condition.  Rather, the addendum opinion only found that his left ear hearing loss was "at least as likely as not (50% probability or greater) caused by or a result of" service.  Although the Board's previous remand asked for an opinion on whether clear and unmistakable evidence existed to show that there was no aggravation beyond the natural progress of the disorder, the addendum opinion merely explained that, even when the separation examination is converted, "there is not a significant threshold shift at any tested frequency."  Nothing in the opinion discusses the natural progression of the disability.  Accordingly, for these reasons, the Board finds none of these examination reports adequate or persuasive.  See, e.g. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on incomplete or inaccurate factual premise are not probative).

To rebut the presumption of aggravation, the government would need to show "clear and unmistakable" (i.e. undebatable) evidence that the Veteran's left ear hearing loss worsened as a natural progression of the disorder and not due to in-service noise trauma.  Currently, the medical evidence does not meet this onerous burden.  Given that the presumption of aggravation is applicable here and runs in favor of the Veteran's claim, the Board concludes that additional development of the medical evidence at this point is not necessary to render a decision in this appeal.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Instead, the Board will decide the case based on the presumption of aggravation, which runs in the Veteran's favor. 

Therefore, the Board finds the Veteran's left ear hearing loss pre-existed service but is presumed to have been aggravated during service in light of a comparison between the September 1968 enlistment examination and February 1971 separation examination showing an increase in severity of the preexisting left ear hearing loss.  There is no clear and unmistakable evidence to rebut the presumption of aggravation in this case.  Finally, as above, the evidence shows that the Veteran currently has a left ear hearing loss disability as defined by VA regulation. 
38 C.F.R. § 3.385.  Accordingly, the requirements for service connection for left ear hearing loss have been met in this case.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. 
§ 3.306.

      B. Increased Rating for Recurrent Pruritis with Hemorrhoids

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126. 

Service treatment records show that the Veteran was treated for external hemorrhoids in November 1970.  The Veteran submitted a claim for service connection for hemorrhoids in August 2009 and, by rating decision dated in June 2010, the RO granted service connection for recurrent pruritis with hemorrhoids and assigned an initial noncomepnable rating effective August 19, 2009.  The Veteran disagreed with this rating and alleges that he should be provided a compensable rating for recurrent hemorrhoids. 

The Veteran's service-connected recurrent pruritis with hemorrhoids have been rated under 38 C.F.R. § 4.114, Diagnostic Code 7336, which provides ratings for internal or external hemorrhoids.  Given that the Veteran's disability is labeled "recurrent pruritis with hemorrhoids," the Board must first evaluate whether the existing Diagnostic Code is appropriate.  It is recognized that "pruritis ani" is specifically addressed by the rating schedule under Diagnostic Code 7337, which states that it is to be "rate[d] for the underlying condition."  Pruritus ani is "intense chronic itching in the anal region." Dorland's Illustrated Medical Dictionary 1374 (28th ed.1994).  Here, the June 2010 VA examination associated the itching and pain with flare-ups of the Veteran's hemorrhoid condition.  Therefore, the Diagnostic Code for hemorrhoids is indeed the appropriate diagnostic code under which this condition is to be rated.     

Under this code (Diagnostic Code 7336), a noncompensable rating is warranted for mild or moderate hemorrhoids.  A 10 percent disability rating is warranted for large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent disability rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  The Board notes that the terms "mild," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In this case, the Board finds that the Veteran's disability more nearly approximates mild or moderate hemorrhoids.  The weight of the evidence does not establish that the Veteran's disability has been manifested by either large or thrombotic hemorrhoids that are irreducible, with excessive redundant tissue, or evidencing frequent recurrences or by persistent bleeding with secondary anemia or fissures.  In this regard, at the June 2010 VA examination, the Veteran's symptoms were described as anal itching, burning, difficulty passing stool, pain, and occasional bleeding from the hemorrhoids.  Significantly, there was no history of thrombosis, and physical examination revealed a single 3 millimeter (mm) hemorrhoid that was reducible.  There was no evidence of bleeding, fissures, or excessive redundant tissues at that time; rather, it was noted that there was only one hemorrhoid and no evidence of others and that pruritis seemed to be the primary problem.    

At the April 2012 VA examination, it was specifically stated that the Veteran's hemorrhoids were mild or moderate and were manifested by slight tenderness and erythema noted to the rectal area.  The VA examiner specifically did not check the box that stated that they were large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  Nor did the examiner check the box that indicated that there was persistent bleeding or secondary anemia or fissures.  Although the Veteran described flare-ups during which his daily activities were impacted until the episode was over, there were the impact noted in the areas were expressly described as "mild" for chores, shopping, and feeding and "moderate" for exercise.  No impairment was noted for sports, recreation, traveling, bathing, dressing, toileting, and grooming.  This evidence also supports the conclusion that his disability is no more than mild to moderate in severity.

Thus, even contemplating the Veteran's symptoms and statements asserting recurrent hemorrhoids with flare-ups, the evidence does not establish that the Veteran's symptoms more nearly approximate a compensable rating under the diagnostic criteria of 38 C.F.R. § 4.114, Diagnostic Code 7336.  

Finally, the Board recognizes that in exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

It is noted that the Veteran's service connected disability encompasses both hemorrhoids and pruritus (i.e., itching).  At the June 2010 VA examination, the Veteran reported anal itching, burning, difficulty passing stool and pain.  He stated that the hemorrhoids occurred four or more times per year.  At the April 2012 VA examination, the Veteran reported increased pain upon prolonged sitting and walking when his hemorrhoids were present and he complained of anal itching, burning, pain, and difficulty passing stool.  The symptoms described by the Veteran are not distinctly written within Diagnostic Code 7336, which does not expressly delineate any specific symptoms.  However, the Board finds that such symptoms are indeed contemplated by the rating criteria's description of "mild or moderate" external or internal hemorrhoids.  Significantly, according to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 853 (31st ed. 2007), a hemorrhoid is defined as "prolapse of an anal cushion, resulting in bleeding and painful swelling in the anal canal."  This definition reasonably encompasses the Veteran's symptomatology of burning, difficulty passing stool, and pain; hemorrhoids are located in an area that would reasonably impact a person when sitting, walking and passing stool and mild-to-moderate hemorrhoids would impact those circumstances described by the Veteran.  Moreover, as stated above, the definition of pruritis ani contemplates the symptom of anal itching, and Diagnostic Code 7337 directs that this symptom be rated for the underlying disorder, which is hemorrhoids in this case.  As such, the Board finds that all of the Veteran's symptoms, including anal itching, burning, pain, and difficulty passing stool, are reasonably encompassed by the rating criteria.  Thus, the threshold factor for extraschedular consideration under step one of Thun has not been met.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 

Regardless, even assuming arguendo it may be determined that the rating criteria do not adequately contemplate the Veteran's symptoms, the requirements of the second step of the Thun analysis have not been met.  Significantly, marked interference with employment due to hemorrhoids has not been shown.  The June 2010 VA examiner specifically stated that there were "[n]o significant effects" on the Veteran's usual occupation, and the April 2012 VA examiner noted that the impact on his ability to work included increased pain upon prolonged sitting and walking when hemorrhoids are present.  This evidence does not rise to the level of marked interference.  Also, it is noted that a June 1994 VA examination report reflects that the Veteran stopped working because of his back, and the Veteran has not made any specific allegations that his hemorrhoids with pruritus markedly interfered with his ability to work.  Additionally, the Veteran has not been hospitalized during the appeal period for hemorrhoids or in close proximity to the appeal period, so there is evidence against a finding of frequent periods of hospitalization.  This further supports the Board's conclusion that referral for extraschedular consideration is not warranted.  

In light of the above discussion, the Board finds that a compensable rating is not warranted for the Veteran's service-connected recurrent pruritis with hemorrhoids.  As such, the claim is denied.


ORDER

Service connection for right ear hearing loss is denied. 

Service connection for left ear hearing loss is granted.

A compensable rating for the service-connected recurrent pruritis with hemorrhoids is denied.



______________________________________________
K. GIELOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


